           Case 1:18-cr-03989-WJ Document 80 Filed 02/18/21 Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                Plaintiff,
                                                                  No. 18-CR-03989 WJ
vs.


ALLISTER QUINTANA,

                Defendant.


        DEFENDANT’S SIXTH UNOPPOSED MOTION TO EXTEND DEADLINES

        Defendant Allister Quintana, through his attorney, Ray Twohig, moves that

deadlines for counsel to file sentencing memoranda be extended and that the sentencing

hearing be vacated and rescheduled. The grounds are as follows.

      1. Several sentencing dates have been set, then modified. The current sentencing

         date is March 5, 2021.

      2. At the time of the court’s orders rescheduling this matter, the Court set deadlines

         for counsel’s submissions. Those deadlines have not been able to be met for

         various reasons. Earlier, it was because the report of Dr. Christine Johnson, Ph.D

         has been delayed. It has been completed. Dr. Johnson worked diligently on the

         evaluation despite being unable to meet personally with Mr. Quintana at the

         McKinley County Detention Center, where he remains incarcerated, due to

         exclusion of visitors as a result of the Covid 19 pandemic. She had online zoom

         meetings with Mr. Quintana, and counsel has likewise met with him in that fashion.




                                               1
     Case 1:18-cr-03989-WJ Document 80 Filed 02/18/21 Page 2 of 3




3. These online meetings have not been ideal for either Dr. Johnson or counsel.

   Nonetheless, Dr. Johnson has completed her report and provided it to undersigned

   counsel on December 9, 2020. It is forty (40) single spaced pages in length. In

   addition to records from discovery and from court pleadings, she was able to rely

   on the social history report of Private Investigator Eda Gordon which is 30 pages in

   length with 23 numbered exhibits, as well as subpoenaed school and court records

   which were obtained late in the discovery process and then made available to her.

4. Dr. Johnson’s report is very detailed. Test results have been of limited value due to

   the difficulty in administering psychological tests over Zoom in the circumstances,

   since sound problems have made understanding responses especially difficult.

   Counsel now has to complete his sentencing memorandum, and has the same

   kinds of difficulties with the Zoom meeting process because of the acoustics and

   equipment available at the Detention Center. The mails are being utilized to send

   documents back and forth to Mr. Quintana, but the mails are particularly slow at

   this time and delays have been encountered. The staff at the McKinley County

   Detention Center have attempted to be accommodating, but the room where Mr.

   Quintana must be seated has a computer with poor capacity for communication.

   There is another room which can be used, but it is also used by the District Court

   for hearings, and its availability is limited.

5. Meetings between client and counsel and Ms. Gordon have been frequent, and

   more are needed because of some unique aspects of the case which require

   particular focus, and which were better revealed to counsel and Ms. Gordon as a

   result of Dr. Johnson’s report.



                                            2
          Case 1:18-cr-03989-WJ Document 80 Filed 02/18/21 Page 3 of 3




    6. Defense counsel seeks an extension to March 15, 2021 to complete his

       sentencing memorandum and the Government can complete its response by

       March 29, 2021.

    7. Extension of the deadlines is requested as well as rescheduling the sentencing in

       this matter.

              Assistant United States Attorney Joseph Spindle does not oppose this

    motion.

                                                Respectfully submitted,


                                                /s/ Ray Twohig
                                                __________________________
                                                Ray Twohig
                                                Attorney for Defendant
                                                8998 Rio Grande Blvd., N.W.
                                                Albuquerque, NM 87114
                                                Phone: 505/898-0400




I hereby certify that on the 18th day of
February, 2021, I filed the
foregoing electronically through the
CM/ECF system, which caused
all parties and counsel of record
to be served by electronic means,
as more fully reflected on the
Notice of Electronic Filing.


/s/ Ray Twohig
________________________
Ray Twohig




                                            3
